Title: From George Washington to Robert Morris, 3 July 1782
From: Washington, George
To: Morris, Robert


                  
                     Sir
                     Head Quarters Newburgh July 3 1782.
                  
                  Upon my return from Albany & our upper Posts last evening, I found your two favours of the 21st & 22nd of June.  I have given directions to the Commissy Genl of Prisoners to have the amount of Money due from our Officers (who have been Prisoners of War) to Persons within the Enemy’s Lines, particularly ascertained; & to transmit an abstract thereof to you as soon as may be.
                  Confident that the partial failure of Provisions could not be attributed to the want of performing the Contract on your part, I am the more happy to find you now call on the Contractors in so decided a tone to perform the stipulation on theirs, as they will not have any excuse to urge for their future deficiencies.
                  As the Contractors have mentioned in their Letter of the 17th Ulto to you, that I had that day fixed on West Point as the Magazine of Flour for the Moving Army, I think it expedient to inform you that my principal reasons for assigning that place were, to safety, & convenience for drawing the supplies by water from thence to the Army, while stationed any where on the banks of the River; as well as to make ample provision for the Post if it should remove to any other Quarter; and as they were importunate to have the place appointed, before the objects & plans of the Campaign could be fully disclosed, and as the expence of transportation from the deposit I should appoint must be borne by the Public, I could not think of any other spot so elibible as that I have named; especially upon taking all the possible contingencies of the Campaign into consideration, as far as I was able.
                  From the acct of the Gentlemen themselves I clearly foresaw there was no prospect of accumulating a large Magazine, in a short time, at the place assigned them and well knowing (as the Flour is to come from Pensylvania & Jersey) that it would always be their Interest to save the expence of transportation to West point there would be no difficulty—in case the Army should move Southerly to change the Rout of the Surplusage for the Garrisons on this River to the Delaware I could not as I have before observed with a view to the public Interest name any place so properly as West point in my present state of suspence.
                  The Secry at War has given information that you have agreed to the system of Issues proposed by me, which at his request, hath been carried into execution during my absence.  I have the honor to be &c.
                  
                     G. W——n
                  
               